Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 25, 2019 (the
“Effective Date”), between Albertsons Companies, Inc., a Delaware corporation
(the “Company”), and Vivek Sankaran (the “Executive,” and together with the
Company, the “Parties”).

WHEREAS, the Executive and the Company seek to enter into an employment
relationship; and

WHEREAS, the Parties desire to set forth the terms and conditions of the
Executive’s employment with the Company under this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
Parties agree to the following:

1. Employment and Acceptance. This Agreement shall become legally binding and
effective on the Parties immediately upon the Effective Date. The Company shall
employ the Executive, and the Executive shall accept employment with the
Company, subject to the terms of this Agreement, commencing on April 25, 2019
(the date the Executive commences employment, the “Start Date”).

2. Term. Subject to earlier termination pursuant to Section 5 of this Agreement,
the employment relationship hereunder shall commence on the Start Date and
continue until the third anniversary of the Start Date (the “Initial Term”);
provided that, the term automatically will be extended for successive one-year
periods unless either party gives written notice of non-renewal no later than
one-hundred twenty (120) days prior to the expiration of the then-remaining
Term. As used in this Agreement, the “Term” shall refer to the period beginning
on the Start Date and ending on the date the Executive’s employment hereunder
terminates in accordance with this Section 2 or Section 5. In the event that the
Executive’s employment with the Company terminates (such date, the “Termination
Date”), the Company’s obligation to pay all base salary, as adjusted, bonus and
other benefits then accrued shall terminate except as may be provided for in
Section 5 of this Agreement.

3. Duties and Title.

3.1 Title. The Executive shall be employed to render exclusive and full-time
services to the Company and its subsidiaries and affiliates. The Executive shall
serve in the capacity of President and Chief Executive Officer of the Company,
and shall report directly and solely to the Board.

3.2 Duties. The Executive shall have such authority and responsibilities and
shall perform such executive duties customarily performed by a similarly titled
executive of a company in similar lines of business as the Company Group and
such other duties as reasonably may be assigned to the Executive by the
Company’s Board of Directors (the “Board”). All employees of the Company Group
shall directly or indirectly report to the Executive (excluding any employee who
reports to the Audit Committee of the Board in connection with an internal



--------------------------------------------------------------------------------

audit function). During the Term, the Executive shall serve as a member of the
Board. The Executive shall devote substantially all of the Executive’s full
working-time and reasonable best efforts to the performance of such duties and
to the promotion of the business and interests of the Company Group, other than
for periods of illness or vacation in accordance with the Company’s policy.
Notwithstanding the foregoing, during the Term, subject to prior disclosure to
the Board, the Executive may (a) serve on up to two outside public or private
company boards of directors, and (b) serve on other corporate, industry, civic
or charitable boards and committees, provided that (x) such activities do not
materially interfere with and are not inconsistent with the Executive’s
performance of the Executive’s duties under this Agreement, and (y) any such
entity does not engage in the “Business” (as defined below in Section 6.3). For
purpose of this Agreement, “Company Group” means the Company, its direct and
indirect subsidiaries, and any other entity is controlled by the Company. Unless
the context requires otherwise, any reference to “Company Group” shall be to
each member of the Company Group, individually. The principal location of the
Executive’s employment hereunder shall be in the Boise, Idaho area, subject to
reasonable travel as required by his duties.

4. Compensation and Benefits by the Company.

4.1 Base Salary. During the Term, the Company shall pay to the Executive an
annual base salary of $1,500,000, payable in accordance with the customary
payroll practices of the Company (“Base Salary”). The Executive shall be
entitled to such increases, if any, in Base Salary as may be determined from
time to time by the Board or the Board’s Compensation Committee (“Compensation
Committee”).

4.2 Bonuses. During the Term, the Executive shall be eligible to receive a bonus
or bonuses (collectively, the “Bonus”) for each fiscal year of the Company
subject to a plan (or plans) established by the Company (the “Bonus Plan”) in an
amount determined by the Board or Compensation Committee based upon achievement
of performance measures derived from the business plan presented by management
and approved by the Board or Compensation Committee. The target amount of the
Executive’s Bonus for each fiscal year shall be one-hundred fifty percent (150%)
of the Base Salary (the “Target Bonus”). If such performance measures are only
partially achieved or not achieved, the Executive shall only be entitled to such
Bonus, if any, as provided under the applicable Bonus Plan or as otherwise
determined in the sole discretion of the Board or Compensation Committee.

4.3 Sign-On Retention Award. On the Start Date (or as soon thereafter as
reasonably practicable), the Executive shall receive a sign-on retention award
pursuant to which the Executive would be eligible to receive cash payments
totaling $10,000,000 (the “Sign-On Retention Award”). The Executive shall become
vested in the Sign-On Retention Award in three installments as follows:
(i) fifty percent (50%) on the Start Date; (ii) twenty-five percent (25%) on the
one-year anniversary of the Start Date; and (iii) twenty-five percent (25%) on
the two-year anniversary of the Start Date (each anniversary, a “Vesting Date”);
provided that, except as otherwise provided in Section 5, the Executive remains
continuously employed by the Company through the applicable Vesting Date. On, or
as soon as reasonably practicable following, each Vesting Date, the vested
portions of Sign-On Retention Award shall be paid to the Executive.

 

2



--------------------------------------------------------------------------------

4.4 Profits Interest. On the Start Date (or thereafter as soon as reasonably
practicable, but for the avoidance of doubt, vesting shall commence on the Start
Date even if the date of grant is later), the Executive shall be granted equity
interests in each of Albertsons Investor Holdings LLC and KIM AIH, LLC
(collectively, the “Issuers”), representing an aggregate 1.1% indirect ownership
interest in the appreciation in the equity value of the Company above $6.5
Billion (the “Units”). The Units are intended to constitute “profits interests”
within the meaning of Rev. Proc. 93-27 and Rev. Proc. 2001-43. In connection
therewith, the grant of fifty percent (50%) of the Units shall be made pursuant
to a grant agreement in the form attached hereto as Exhibit A (the “Time Based
Unit Grant Agreement”), and (b) the grant of the remaining fifty percent (50%)
of the Units (the “Performance Based Units”) shall be made pursuant to a grant
agreement in the form attached hereto as Exhibit B (the “Performance Based Unit
Grant Agreement” and together with the Time Based Unit Grant Agreement, the
“Equity Documents”).

4.5 Additional Award. Subject to the Executive’s continued employment with the
Company through the Class B Unit Conversion Date (as defined in each Issuer’s
respective Limited Liability Company Operating Agreement) (other than a Class B
Unit Conversion Date that relates to the sale of the Company for cash) if the
conversion results in the Executive receiving equity in the Company having a
value, based on the initial public offering or deal price, as applicable (the
“Converted Equity Value”), of less than $24 million (as equitably adjusted
downward for any Performance Based Units that have been previously forfeited as
a result of the failure to achieve the EBITDA Goal (as defined in the
Performance Based Unit Grant Agreement)) (the “Target Value”), the Executive
will be granted an option with a ten-year term (the “Option”) to acquire the
Company’s common stock (struck at the initial public offering or deal price)
having a value, determined in accordance with Black-Scholes methodology, equal
to the difference between the Target Value and the Converted Equity Value. The
option shall vest in three equal installments on the one-year, two-year and
three-year anniversary of the Class B Unit Conversion Date (the “Option Grant
Date”), provided that, except as otherwise provided in Section 5, the Executive
remains continuously employed by the Company through the applicable anniversary
date. If the Executive’s employment is involuntarily terminated by the Company
for “Cause” (as defined below), the entire Option, whether vested or not vested,
will be forfeited. If the Executive’s employment is terminated (i) under
circumstances described in Sections 5.2, 5.3 or 5.4, then the Option shall
remain exercisable for a period of one year from the date of such termination,
or (ii) by the Executive voluntarily resigning from the Company without Good
Reason, then the Option shall remain exercisable for a period of ninety
(90) days from the date of such termination. The Executive shall be permitted to
“net exercise” the Option with respect to both the exercise price and
withholding during such exercise periods.

4.6 Future Equity Grants. During the Executive’s employment with the Company
Group following the Initial Term, the Executive shall be eligible to receive
grants of equity-based incentive awards commensurate with the Executive’s
position and in such forms, at such times and subject to such terms and
conditions, as equity-based incentive awards made to other senior executives of
the Company. In connection with an ACI IPO (as defined in the Equity Documents),
the Board shall review the Executive’s outstanding equity-based incentive awards
and consider, in good faith, the grant of additional equity-based incentive
awards to the Executive.

 

3



--------------------------------------------------------------------------------

4.7 Participation in Employee Benefit Plans. The Executive shall be entitled, if
and to the extent eligible, to participate in all of the applicable benefit
plans of the Company Group, which may be available to other senior executives of
the Company, on the same terms as such other executives of the Company. The
Company Group may at any time or from time to time amend, modify, suspend or
terminate any employee benefit plan, program or arrangement for any reason
without the Executive’s consent if such amendment, modification, suspension or
termination is consistent with the amendment, modification, suspension or
termination for other similarly-situated employees of the Company.

4.8 Life Insurance. The Company will maintain a $5,000,000 life insurance policy
on the Executive’s life in favor of one or more beneficiaries designated from
time to time by the Executive and will maintain such policy (or substitute
equivalent policy) during the Term.

4.9 Personal Use of Aircraft. During the Term, the Executive shall be entitled
to the use of corporate aircraft reasonably satisfactory to the Executive for up
to fifty (50) hours per annum for personal use by the Executive, his family
members and guests at no cost to the Executive, other than the responsibility to
pay income taxes at the lowest permissible rate.

4.10 Expense Reimbursement. The Executive shall be entitled to receive
reimbursement for all of the Executive’s appropriate business expenses incurred
in connection with the Executive’s duties under this Agreement in accordance
with the policies of the Company as in effect from time to time.

4.11 Legal Expenses. Provided the Executive commences employment with the
Company, the Executive shall be reimbursed for legal and advisor expenses
incurred in the negotiation and documentation of this Agreement, up to a maximum
of $75,000, provided that the Executive provides the Company with backup
documentation of such fees and expenses which is reasonably satisfactory to the
Company.

4.12 Relocation Expenses. The Company shall reimburse the Executive for (i) at
least six (6) months of temporary housing in the Boise, Idaho area at a
reimbursement rate not to exceed $4,500 per month for such temporary housing,
and (ii) reasonable travel expenses to and from the Boise, Idaho area during
such six month period, and (iii) relocation expenses incurred in connection with
his relocation of his residence to the Boise, Idaho area up to a maximum of
$75,000 for expenses incurred under clause (iii), provided that the Executive
provides the Company with backup documentation of such expenses which is
reasonably satisfactory to the Company. In all events, all reimbursements for
relocation expenses under this paragraph shall be paid by the Company to the
Executive by March 15, 2020, and shall be fully grossed-up for taxes.

5. Termination of Employment.

5.1 By the Company for Cause, by the Executive Without Good Reason, or
Non-Renewal by the Executive. If: (i) the Company terminates the Executive’s
employment with the Company for “Cause” (as defined below); (ii) the Executive
voluntarily terminates the Executive’s employment without “Good Reason” (as
defined below); or (iii) the Executive’s employment terminates due to the
Executive giving the Company written notice of his election not to renew the
Term pursuant to Section 2 of this Agreement, the Executive shall be entitled to
receive the following:

 

4



--------------------------------------------------------------------------------

(a) payment for accrued but unused vacation days, payable in accordance with
Company policy;

(b) the Executive’s accrued but unpaid Base Salary through the Termination Date;

(c) all vested benefits to which the Executive is entitled under the terms of
the Company’s benefit plans, programs or arrangements in which he participates,
other than severance plans, programs or arrangements, as in effect immediately
prior to the Termination Date, payable in accordance with the terms of such
plans, programs or arrangements (for purposes of clarity and the avoidance of
doubt, all equity shall be treated per the respective Equity Documents); and

(d) expenses reimbursable under Section 4.10 incurred but not yet reimbursed to
the Executive through the Termination Date (Sections 5.1(a), 5.1(b), 5.1(c) and
5.1(d), collectively, the “Accrued Benefits”).

For the purposes of this Agreement, “Cause” means, with respect to conduct
during the Executive’s employment with the Company, whether or not committed
during the Term, (i) conviction of a felony by the Executive; (ii) acts of
intentional dishonesty by the Executive resulting or intending to result in
personal gain or enrichment at the expense of the Company Group, other than with
respect to (x) de minimis amounts and (y) good faith expense account disputes;
(iii) the Executive’s material breach of the Executive’s obligations under this
Agreement; (iv) conduct by the Executive in connection with the Executive’s
duties hereunder that is fraudulent, unlawful or grossly negligent; (v) engaging
in personal conduct by the Executive (including but not limited to employee
harassment or discrimination, the use or possession at work of any illegal
controlled substance) which seriously discredits or damages the Company Group;
(vi) contravention of specific lawful direction from the Board; or
(vii) material breach of the Executive’s covenants set forth in Section 6 below
before termination of employment. The Executive shall have fifteen (15) business
days after notice from the Company to cure the deficiency leading to the Cause
determination (except with respect to (i) above), if curable. A termination for
“Cause” shall be effective immediately (or on such other date set forth by the
Company).

For the purposes of this Agreement, “Good Reason” means the occurrence of one or
more of the following events (regardless of whether any other reason, other than
Cause, for such termination exists or has occurred) without the Executive’s
consent (i) a material diminution in the Executive’s title, duties, reporting
lines or responsibilities as set forth in Section 3 hereof; (ii) a reduction in
the Executive’s Base Salary or Target Bonus, provided that, the Company may at
any time prior to a Change in Control (as defined in the Equity Documents)
reduce the Executive’s Base Salary or Target Bonus if such reduction is
consistent with an “across the board” reduction for all senior executives of the
Company and is undertaken in the Board’s reasonable business judgment, acting in
good faith, and engaging in fair dealing with the Executive, provided, further
that the amount of severance pay shall be determined by the Base Salary and
Target Bonus of the Executive before giving effect to any such reduction;
(iii) relocation of the Executive’s principal location of work to any location
that is in excess of 50 miles from the location set forth in Section 3 hereof;
or (iv) any other material breach of a material provision of this Agreement by
the Company (other than a provision that is covered by clause (i), (ii), or
(iii) above).

 

5



--------------------------------------------------------------------------------

The Company shall have fifteen (15) business days after receipt from the
Executive of a written notice specifying the deficiency to cure the deficiency
that would result in Good Reason.

5.2 Due to Death or Disability. If either: (x) the Executive’s employment
terminates due to the Executive’s death; or (y) the Company terminates the
Executive’s employment with the Company due to the Executive’s “Disability” (as
defined below), the Executive or the Executive’s beneficiaries (in the case of
the Executive’s death), shall be entitled to receive the Accrued Benefits, and,
subject to Section 5.5:

(a) the earned but unpaid portion of any Bonus earned in respect of any
completed performance period prior to the Termination Date;

(b) a Bonus that would have otherwise have been earned, based on actual
performance metrics for the fiscal year of the Company in which the Termination
Date occurs, with such Bonus to be paid at the same time it would otherwise be
paid but the amount thereof pro-rated based on the number of days of service
during the applicable fiscal year through the Termination Date;

(c) a lump sum payment in an amount equal twenty-five percent (25%) of the
Executive’s then Base Salary;

(d) payment of unvested or unpaid portions of the Sign-On Retention Award;

(e) if the Option has been issued, accelerated vesting of the portion of the
Option that would have become vested upon the next anniversary of the Option
Grant Date following the Termination Date, with the such portion of the Option
to be pro-rated based on the number of days of service from the most recent
anniversary of the Option Grant Date through the Termination Date; and

(f) subject to Section 5.8, reimbursement on a monthly basis of the cost of
continuation coverage of group health coverage (including family coverage) for
eighteen (18) months; provided that the Executive elects continuation coverage
under a policy, plan, program or arrangement of the Company or its affiliate
pursuant to COBRA (the “COBRA Benefit”).

For the purposes of this Agreement, “Disability” means, as a result of a
physical or mental injury or illness, the Executive has been unable to perform
the essential functions of the Executive’s job with or without reasonable
accommodation for a period of (i) ninety (90) consecutive days or (ii) one
hundred eighty (180) days in any one (1) year period.

The Company shall have no obligation to provide the benefits set forth above
(other than the Accrued Benefits) in the event that the Executive materially
breaches the provisions of Section 6.

 

6



--------------------------------------------------------------------------------

5.3 By the Company Without Cause or By the Executive for Good Reason. If the
Company terminates the Executive’s employment without Cause or the Executive
voluntarily terminates the Executive’s employment for Good Reason, the Executive
shall be entitled to receive the Accrued Benefits and, subject to Section 5.5:

(a) the earned but unpaid portion of any Bonus earned in respect of any
completed performance period prior to the Termination Date;

(b) a Bonus that would have otherwise have been earned, based on actual
performance metrics for the fiscal year of the Company in which the Termination
Date occurs, with such Bonus to be paid at the same time it would otherwise be
paid but the amount thereof pro-rated based on the number of days of service
during the applicable fiscal year through the Termination Date;

(c) a lump sum payment in an amount equal to two hundred percent (200%) of the
sum of (i) the Base Salary plus (ii) the Target Bonus, each based on the then
Base Salary (except as provided in the definition of Good Reason);

(d) payment of unvested or unpaid portions of the Sign-On Retention Award;

(e) if the Option has been issued, accelerated vesting of the portion of the
Option that would have become vested upon the next anniversary of the Option
Grant Date following the Termination Date, and

(f) subject to Section 5.8, COBRA Benefits.

5.4 Non-Renewal by the Company. If the Executive’s employment terminates due to
the Company giving the Executive written notice of its election not to renew the
Term pursuant to Section 2 of this Agreement, the Executive shall be entitled to
receive the Accrued Benefits and, subject to Section 5.5:

(a) the earned but unpaid portion of any Bonus earned in respect of any
completed performance period prior to the Termination Date;

(b) a lump sum payment in an amount equal to two hundred percent (200%) of the
sum of (i) the Base Salary plus (ii) the Target Bonus, each based on the then
Base Salary (except as provided in the definition of Good Reason);

(c) if the Option has been issued, accelerated vesting of the portion or
portions of the Option that would have become vested in the thirteen (13) month
period following the Termination Date; and

(d) subject to Section 5.8, COBRA Benefits.

 

7



--------------------------------------------------------------------------------

5.5 Continued Compliance and Release. The Company shall have no obligation to
provide the payments and benefits provided in Section 5.2, Section 5.3 and
Section 5.4 (other than the Accrued Benefits) (the “Severance Benefits”) in the
event (a) the Executive materially breaches the provisions of Section 6 of this
Agreement and (b) unless the Executive signs, and does not revoke, a valid
release agreement substantially in the form attached hereto as Exhibit C,
subject to any modifications required for conformity with applicable law (the
“Release”), not later than sixty (60) days following the Termination Date. If
the Severance Benefits are subject to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), such Severance Benefits shall begin (or be
paid, as applicable) on the first pay period following the date that is sixty
(60) days after the Termination Date. If the Severance Benefits are not
otherwise subject to Section 409A of the Code, they shall begin (or be paid, as
applicable) on the first pay period after the Release becomes effective. In the
event of the Executive’s termination of employment due to the Executive’s death
or Disability, the Executive’s obligations herein to sign and not revoke the
Release may be satisfied on the Executive’s behalf by the Executive’s estate or
a person having legal power of attorney over the Executive’s affairs.

5.6 No Mitigation. The obligations of the Company to the Executive which arise
upon the termination of the Executive’s employment pursuant to this Section 5
shall not be subject to mitigation or offset.

5.7 Removal from any Boards and Position. If the Executive’s employment is
terminated for any reason under this Agreement, the Executive shall be deemed to
resign (i) from the board of directors of the Company or any other member of the
Company Group or any other board to which the Executive has been appointed or
nominated by or on behalf of the Company and (ii) from any position with the
Company Group, including, but not limited to, as an officer of the Company and
any other member of the Company Group.

5.8 COBRA Benefits. The eighteen (18) month period of the COBRA Benefits shall
include, and run concurrently with, the maximum continuation coverage period
pursuant to COBRA. If, and to the extent that, the COBRA Benefit cannot be paid
or provided under any policy, plan, program or arrangement of the Company, then
the Company itself shall pay or provide for the payment to the Executive, the
Executive’s dependents, eligible family members and beneficiaries, of such
benefits. In addition, in the case of any COBRA Benefit which is subject to tax,
an additional amount such that after payment by the Executive, or the
Executive’s dependents, eligible family members or beneficiaries, as the case
may be, of all taxes so imposed, the recipient retains an amount equal to such
taxes. Notwithstanding the foregoing, COBRA Benefits shall cease when the
Executive is covered under another group health plan.

6. Restrictions and Obligations of the Executive.

6.1 Confidentiality.

(a) During the course of the Executive’s employment by the Company (and if
applicable, after the Term), the Executive shall have access to certain trade
secrets and confidential information relating to the Company Group (the
“Protected Parties”) which is not readily available from sources outside the
Protected Parties. The confidential and proprietary information and, in any
material respect, trade secrets of the Protected Parties are among their most
valuable assets, including but not limited to, their customer, supplier and
vendor lists, databases, competitive strategies, computer programs, frameworks,
or models, their marketing programs, their sales, financial, marketing, training
and technical information, their product development

 

8



--------------------------------------------------------------------------------

(and proprietary product data) and any other information, whether communicated
orally, electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their retail and
other businesses. The Protected Parties invested, and continue to invest,
considerable amounts of time and money in their process, technology, know-how,
obtaining and developing the goodwill of their customers, their other external
relationships, their data systems and data bases, and all the information
described above (hereinafter collectively referred to as “Confidential
Information”), and any misappropriation or unauthorized disclosure of
Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company or its affiliates and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
Except as required by law or an order of a court or governmental agency with
jurisdiction (provided that such disclosure is relevant to the enforcement of
such rights or defense of such claims and is only disclosed in the formal
proceedings related thereto), or except in the good faith performance of his job
duties, the Executive shall not, during the period the Executive is employed by
the Company, its subsidiaries or its affiliates, or at any time thereafter
disclose any Confidential Information, directly or indirectly, to any person or
entity, nor shall the Executive use it in any way, except in the course of the
Executive’s employment with, and for the benefit of, the Protected Parties or to
enforce any rights or defend any claims hereunder or under any other agreement
to which the Executive is a party. The Executive shall take all reasonable steps
to safeguard the Confidential Information and to protect it against disclosure,
misuse, espionage, loss and theft. The Executive understands and agrees that the
Executive shall acquire no rights to any such Confidential Information.

(b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating to the
Business, as well as all customer lists, specific customer information,
compilations of product research and marketing techniques of the Company Group,
whether prepared by the Executive or otherwise coming into the Executive’s
possession, shall remain the exclusive property of the Company Group, and the
Executive shall not remove any such items from the premises of the Company
Group, except in furtherance of the Executive’s duties under any employment
agreement.

(c) It is understood that while employed by the Company, the Executive shall
promptly disclose to the Company, and assign to it the Executive’s interest in
any invention, improvement or discovery made or conceived by the Executive,
either alone or jointly with others, which arises out of the Executive’s
employment. At the Company’s request and expense, the Executive shall assist the
Company Group during the period of the Executive’s employment by the Company,
and thereafter in connection with any controversy or legal proceeding relating
to such invention, improvement or discovery and in obtaining domestic and
foreign patent or other protection covering the same.

 

9



--------------------------------------------------------------------------------

(d) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of the Executive’s employment with the Company for any
reason, the Executive shall promptly deliver to the Company, all copies and
embodiments, in whatever form, of all Confidential Information in the
Executive’s possession or within the Executive’s control (including, but not
limited to, memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material, with the exception of the
Executive’s address book and all phone numbers. If requested by the Company, the
Executive shall provide the Company with written confirmation that all such
materials have been delivered to the Company as provided herein.

(e) The Executive understands that nothing contained in this Agreement limits
the Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (each, a “Government Agency”). The Executive further understands that
this Agreement does not limit the Executive’s ability to communicate with any
Government Agency, including to report possible violations of federal law or
regulation or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation, or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including providing documents or other information, without notice to
the Company.

(f) This Agreement does not limit the Executive’s right to receive an award for
information provided to any Government Agency. The Executive will not be
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

6.2 Non-Solicitation or Hire. During the Term and for the “Restricted Period”
(as defined below) following the termination of the Executive’s employment for
any reason, the Executive shall not directly or indirectly solicit or attempt to
solicit or induce, directly or indirectly, (a) any supplier, vendor or service
provider to the Company Group to terminate, reduce or alter negatively its
relationship with any member of the Company Group or in any manner interfere
with any agreement or contract between any member of the Company Group and such
supplier, vendor or service provider; or (b) any employee of any member of the
Company Group or any person who was an employee of any member of the Company
Group during the six (6) month period immediately prior to the date the
Executive’s employment terminates to terminate such employee’s employment
relationship with any member of the Company Group (other than (i) during the
course of Executive’s employment, Executive may in good faith terminate (or
suggest the termination of) the employment of an employee, and (ii) a general
advertisement for employment that is not specifically targeted to the Company
Group or any employee of the Company Group) in order, in either case, to enter
into a similar relationship with the Executive, or any other person or any
entity in competition with the Business.

 

10



--------------------------------------------------------------------------------

For the purposes of this Agreement, “Restricted Period” means a period of
twenty-four (24) months following the Termination Date.

6.3 Non-Competition. During the Term and for the Restricted Period following the
termination of the Executive’s employment (for any reason), the Executive shall
not, whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of the Company Group, organize, establish, own, operate,
manage, control, engage in, participate in, invest in, permit the Executive’s
name to be used by, act as a consultant or advisor to, render services for
(alone or in association with any person, firm, corporation or business
organization), or otherwise assist any person or entity that engages in or owns,
invests in, operates, manages or controls any venture or enterprise which
engages or proposes to engage in any business conducted by the Company Group on
the Termination Date or within twelve (12) months of the Executive’s termination
of employment in the geographic locations where the Company Group engages or, to
the Executive’s knowledge, proposes to engage in such business (the “Business”)
(it being understood that any business primarily engaged in manufacturing,
production or wholesale distribution shall not be deemed to be engaged in the
Business). Notwithstanding the foregoing, nothing in this Agreement shall
prevent the Executive following the Term from (x) joining a private equity firm
that may own a portfolio company that is engaged in the Business, provided that
(A) the Executive does not, during the Restricted Period, provide services to
such portfolio company, and is not otherwise involved in the management or
operations of such portfolio company and (B) the Executive does not provide
advice or services to such private equity firm or its affiliates with respect to
a proposed or consummated investment in any venture or enterprise that engages
or proposes to engage in the Business, or (y) owning for passive investment
purposes not intended to circumvent this Agreement, less than five percent (5%)
of the publicly traded common equity securities of any company engaged in the
Business (so long as the Executive has no power to manage, operate, advise,
consult with or control the competing enterprise and no power, alone or in
conjunction with other affiliated parties, to select a director, manager,
general partner, or similar governing official of the competing enterprise other
than in connection with the normal and customary voting powers afforded the
Executive in connection with any permissible equity ownership).

6.4 Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by the Executive or coming into the
Executive’s possession during the Executive’s employment by the Company are the
sole property of the Company Group (“Company Property”). During the Term, and at
all times thereafter, the Executive shall not remove, or cause to be removed,
from the premises of the Company Group copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the Company Group, except in furtherance of the Executive’s
duties under this Agreement. When the Executive’s employment with the Company
terminates, or upon request of the Company at any time, the Executive shall
promptly deliver to the Company all copies of Company Property in the
Executive’s possession or control with the exception of the Executive’s address
book and all phone numbers.

 

11



--------------------------------------------------------------------------------

6.5 Nondisparagement.

(a) The Executive agrees that the Executive shall not at any time (whether
during or after the Term) publish or communicate to any person or entity any
“Disparaging” (as defined below) remarks, comments or statements concerning any
member of the Company Group, Cerberus Capital Management, L.P., their parents,
subsidiaries and affiliates, and their respective present and former members,
partners, directors, officers, shareholders, employees, successors and assigns.
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged. The Executive’s good faith assessment of the
performance of officers and employees of the Company Group during the course the
performance of his duties shall not be deemed Disparaging, nor shall normal
business comments made by the Executive in good faith that are not based on the
Executive’s experience working for the Company following the Term be deemed
Disparaging. In addition, no statements that are truthful testimony provided by
the Executive made under oath, or that are truthful, good faith statements by
Executive that are made in rebuttal of false or misleading statements by others,
shall be deemed Disparaging.

(b) The Company will instruct its Board, the partners of Cerberus Capital
Management, L.P., and the Company’s senior management and their affiliates not
to publish or communicate at any time to outside parties any Disparaging (as
defined above) remarks, comments or statements concerning the Executive. No
statements that are truthful testimony provided by any such individuals made
under oath, or that are truthful, good faith statements made by such individuals
that are made in rebuttal of false or misleading statements by others, shall be
deemed Disparaging

7. Remedies; Specific Performance. The Company and the Executive acknowledge and
agree that the Executive’s material breach or threatened material breach of any
of the restrictions set forth in Sections 6.1 through 6.4 and Section 6.5(a), on
the one hand, or the Company’s material breach or threatened material breach of
the restrictions set forth in Section 6.5(b), on the other hand, shall result in
irreparable and continuing damage to the Protected Parties or the Executive, as
applicable, for which there may be no adequate remedy at law and that the
Protected Parties or the Executive, as applicable, shall be entitled to
equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach. The Executive
and the Company hereby consent to the grant of an injunction (temporary or
otherwise) against the other Party or the entry of any other court order against
the other Party prohibiting and enjoining the other Party from violating, or
directing the other Party to comply with the applicable provisions of Section 6.
The Executive and the Company also agree that such remedies shall be in addition
to any and all remedies, including damages, available to the Executive and the
Protected Parties for such breaches or threatened or attempted breaches. In
addition, without limiting the Protected Parties’ remedies for any breach of any
restriction on the Executive set forth in Section 6, except as required by law,
the Executive shall not be entitled to any Severance Benefits if the Executive
has materially breached the covenants applicable to the Executive contained in
Sections 6.1 through 6.4 and Section 6.5(a) (except that a violation with
respect to Section 6.1 or 6.5(a) shall have occurred within two (2) years of the
Termination Date), the Executive shall immediately return to the Protected
Parties any such Severance Benefits previously received, upon such a material
breach, and, in the event of such material breach, the Protected Parties shall
have no obligation to pay any of the Severance Benefits that remain payable by
the Company under Section 5.2, 5.3 or 5.4.

 

12



--------------------------------------------------------------------------------

8. Indemnification. The Company agrees, to the extent permitted by applicable
law, to indemnify, defend and hold harmless the Executive from and against any
and all losses, suits, actions, causes of action, judgments, damages,
liabilities, penalties, fines, costs or claims of any kind or nature
(“Indemnified Claim”), including, to the extent not provided for and actually
paid on a current basis to Executive under any directors and officers liability
insurance policy under which the Executive may be covered, advancing and paying
reasonable legal fees and related costs incurred by the Executive in connection
with the preparation for or defense of any Indemnified Claim, whether or not
resulting in any liability, to which the Executive may become subject or liable
or which may be incurred by or assessed against the Executive, relating to or
arising out of the Executive’s employment by the Company Group or the services
to be performed pursuant to this Agreement, provided that the Company shall only
defend, but not indemnify or hold the Executive harmless, from and against an
Indemnified Claim in the event there is a final, non-appealable, determination
that the Executive’s liability with respect to such Indemnified Claim resulted
from the Executive’s willful misconduct or gross negligence. In the event it is
ultimately determined that the Executive is not entitled to be indemnified by
the Company, the Executive shall reimburse the Company for such expenses
previously paid by the Company on his behalf. The Company’s obligations under
this section shall be in addition to any other right, remedy or indemnification
which the Executive may have or be entitled to at common law or otherwise.

9. Other Provisions.

9.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered
personally, or sent by facsimile transmission or, if mailed, four (4) days after
the date of mailing or one (1) day after overnight mail, as follows:

 

  (a)

If the Company, to:

Albertsons Companies, Inc.

250 Parkcenter Blvd

Boise, ID 83706

Attention: Executive Vice President, Human Resources

Telephone: (208) 395-6200

 

  (b)

If the Executive, to the Executive’s home address reflected in the Company’s
records.

9.2 Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

9.3 Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, but for the application of this sentence, then the
payments and benefits to be paid or provided under this Agreement shall be
reduced to the minimum extent necessary (but in no event to less

 

13



--------------------------------------------------------------------------------

than zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction shall be made only if and to the extent that such reduction would
result in an increase in the aggregate payment and benefits to be provided,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes). Whether requested by the Executive or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence shall be made at the expense of the Company by the Company’s
independent accountant. The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this
Section 9.3 shall not of itself limit or otherwise affect any other rights of
the Executive other than pursuant to this Agreement. In the event that any
payment or benefit intended to be provided under this Agreement or otherwise is
required to be reduced pursuant to this Section 9.3, cash Severance Benefits
payable hereunder shall be reduced first, then other cash payments that qualify
as Excess Parachute Payments payable to the Executive, then non-cash benefits
shall be reduced, as determined by the Company. In the event that
Section 280G/4999 of the Code is ever implicated in connection with any benefits
or payments to the Executive, to the extent that satisfaction of the shareholder
approval requirements of Section 280G would result in payments to the Executive
that would otherwise be subject to excise tax under Section 280G/4999 to be
exempt from such tax, then (i) the Executive shall have the right to request
that such payments be subject to such shareholder approval, and (ii) upon such
request, the Company agrees to use its best efforts to cause such vote to be
conducted as a “slate vote” in accordance with and satisfying the requirements
of Section 280G.

9.4 Representations and Warranties by the Executive. The Executive represents
and warrants that the Executive is not a party to or subject to any restrictive
covenants, legal restrictions or other agreements in favor of any entity or
person which would in any way preclude, inhibit, impair or limit the Executive’s
ability to perform the Executive’s obligations under this Agreement, including,
but not limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements, other than the covenants and agreements which the
Executive has shared with the Company prior to the execution of this Agreement.

9.5 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the Party waiving compliance. No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

 

14



--------------------------------------------------------------------------------

9.6 Section 409A. The Company and the Executive intend that the payments and
benefits provided for in this Agreement either be exempt from Section 409A of
the Code, or be provided in a manner that complies with Section 409A of the
Code, and any ambiguity herein shall be interpreted so as to be consistent with
the intent of this Section 9.6. Notwithstanding anything contained herein to the
contrary, to the extent that any Severance Benefits constitute “nonqualified
deferred compensation” subject to Section 409A of the Code, all such Severance
Benefits shall be paid or provided only upon the Executive’s “separation from
service” within the meaning of Section 409A of the Code and the regulations and
guidance promulgated thereunder (determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-1(h)(1)). Further, if as of the Executive’s
Termination Date, the Executive is a “specified employee” as defined in
Section 409A of the Code as determined by the Company in accordance with
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company shall defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
payments or benefits ultimately paid or provided to the Executive) until the
date that is at least six (6) months following the Executive’s Termination Date
(or the earliest date permitted under Section 409A of the Code), whereupon the
Company shall pay the Executive a lump-sum amount equal to the cumulative
amounts that would have otherwise been previously paid to the Executive under
this Agreement during the period in which such payments or benefits were
deferred. Thereafter, payments shall resume in accordance with this Agreement.

Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive. Each payment, installment and benefit payable under
this Agreement is intended to constitute a separate payment under Department of
Treasury Regulations 1.409A-2(b)(2).

Additionally, in the event that following the date hereof the Company or the
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.

 

15



--------------------------------------------------------------------------------

9.7 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Idaho applicable to agreements made and not to be
performed entirely within such state, without regard to conflicts of laws
principles.

9.8 Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Company or the
Executive without written consent signed by the other Party; provided that the
Company may assign this Agreement to any successor that continues the business
of the Company if such successor agrees to accept full obligations and
assignment of this Agreement in writing.

9.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

9.10 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.

9.11 Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.

9.12 Judicial Modification. If any court determines that any of the covenants in
Section 6, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.

9.13 Survival. Sections 5, 6, 7, 8, 9.3, 9.6, 9.7 and 9.12 of this Agreement
shall survive any termination of this Agreement or the termination of the
Executive’s employment hereunder.

9.14 Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due hereunder, the amount of withholding taxes
due any federal, state or local authority in respect of such benefit or payment
and to take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

EXECUTIVE

/s/ Vivek Sankaran

Vivek Sankaran ALBERTSONS COMPANIES, INC. By:  

/s/ Robert A. Gordon

Name: Robert A. Gordon Title: Executive Vice President, General Counsel &
          Secretary

 

17



--------------------------------------------------------------------------------

EXHIBIT A

Class B-1 Unit Grant Agreement

Time-Based



--------------------------------------------------------------------------------

Class B Grant Agreement – Time-Based

CLASS B-1 UNIT GRANT AGREEMENT

This Award Agreement (this “Agreement”) is made and entered into as of April 25,
2019 (the “Grant Date”), by and among Albertsons Investor Holdings LLC, a
Delaware limited liability company (“AIH”), KIM ACI, LLC, a Delaware limited
liability company (“KIM”) and Vivek Sankaran (the “Executive”).

1. Grant. Upon the terms and subject to the conditions set forth in this
Agreement, on the Grant Date, the Executive is hereby granted:

[•] Class B-1 Units in AIH (the “AIH Class B-1 Units”); and

[•] Class B-1 Units in KIM (the “KIM Class B-1 Units”).

The AIH Class B-1 Units and KIM Class B-1 Units are collectively referred to
herein as the “Class B-1 Units.” Except as otherwise expressly provided herein,
any reference in this Agreement to Class B-1 Units shall be deemed to mean a
reference to both the AIH Class B-1 Units and KIM Class B-1 Units and any
reference in this Agreement to a percentage or portion of Class B-1 Units shall
be deemed to mean an equal percentage or portion of AIH Class B-1 Units and KIM
Class B-1 Units, respectively.

2. Definitions. Unless the context otherwise requires, the terms hereinafter set
forth shall have the meanings set forth below:

“ACI” means Albertsons Companies, Inc., a Delaware corporation.

“ACI Group” means ACI, its Subsidiaries and its controlled Affiliates.

“ACI IPO” means (i) the first underwritten public offering and sale of ACI Stock
for cash pursuant to an effective registration statement (other than on Form S-8
or a comparable form) filed with and declared effective by the United States
Securities and Exchange Commission, (ii) the consummation of a transaction in
which ACI Stock is first exchanged for or converted into common stock of a
company traded on an internationally recognized securities exchange or dealer
quotation system or (iii) the consummation of a business combination transaction
in which ACI Stock is first listed on an internationally recognized securities
exchange or dealer quotation system.

“ACI Stock” means the common stock of ACI and equity securities into which such
shares of common stock will have been changed, or any equity securities
resulting from any reclassification, recapitalization, reorganization, merger,
consolidation, conversion, stock or other equity split or dividend or similar
transactions with respect to such shares of common stock or other equity
securities.

“Affiliate” means any Person that controls, is controlled by, or is under common
control with such Person. As used herein, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or to cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or other interests, by contract or otherwise.



--------------------------------------------------------------------------------

“Award Documents” means this Agreement and the instruments of accession to the
LLC Agreements.

“Board” means the Board of Directors of ACI.

“Cause” shall have the meaning, and shall be determined, as set forth in the
Employment Agreement.

“Change in Control” means the first to occur of any of the following events:
(1) other than pursuant to a transaction described in clause (2) below, any one
Person who is not an Investor becomes the beneficial owner, directly or
indirectly, of more than 50% of the combined voting power of the then issued and
outstanding securities of ACI or (2) the sale, transfer or other disposition of
all or substantially all of the business and assets of ACI, whether by sale of
assets, merger or otherwise (determined on a consolidated basis), to another
Person other than a transaction in which the survivor or transferee is a Person
more than 50% controlled, directly or indirectly, by one or more Investors.

“Disability” shall have the meaning, and shall be determined, as set forth in
the Employment Agreement.

“Employment Agreement” means the Employment Agreement between ACI and the
Executive, dated as of March         , 2019.

“Fair Market Value” means the fair market value of a Class B-1 Unit, determined
without discounts for illiquidity or for lack of marketability or minority
status and as if all of the shares of ACI Stock held by the Issuers were sold
for cash in an arms-length transaction and the proceeds distributed to the
members of the Issuers, including with respect to the Executive’s Class B-1
Units.

“Good Reason” shall have the meaning, and shall be determined, as set forth in
the Employment Agreement.

“Investors” means Cerberus Capital Management LP, Kimco Realty Corp., Klaff
Realty, Schottenstein Stores, Lubert-Adler and their respective Affiliates.

“Issuer” means (i) AIH with respect to the AIH Class B-1 Units and (ii) KIM with
respect to the KIM Class B-1 Units.

“LLC Agreement” means (i) with respect to the AIH Class B-1 Units, the Limited
Liability Company Agreement of AIH, dated as of March         , 2019 and
(ii) with respect to the KIM Class B-1 Units, the Limited Liability Company
Agreement of KIM, dated as of March         , 2019, in each case as may be
amended from time to time.

“Person” means any individual, partnership, firm, trust, corporation, limited
liability company or other similar entity. When two or more Persons act as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of shares or similar equity interest of ACI,
such partnership, limited partnership, syndicate or group shall be deemed a
“Person.”

 

A-2



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means, with respect to any Person, any corporations, partnerships,
business trusts, joint stock companies, associations, limited liability
companies or other business entities of which (a) if a corporation, a majority
of the total voting power of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (b) if a partnership, limited liability company, business trust,
joint stock company, association or other business entity other than a
corporation, a majority of the partnership, membership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a partnership, limited liability company,
business trust, joint stock company, association or other business entity other
than a corporation if such Person or Persons shall be allocated a majority of
the partnership, association or other business entity gains or losses or shall
be or control the managing director, manager, a general partner or the trustee
of such partnership, limited liability company, business trust, joint stock
company, association or other business entity.

“Term” shall have the meaning set forth in the Employment Agreement.

3. Transfers of Class B-1 Units by the Executive. No Class B-1 Unit and no right
arising under, or in respect of, a Class B-1 Unit shall be transferable by the
Executive other than by will or by the laws of descent and distribution except
in accordance with this Agreement and the applicable LLC Agreement.

4. Vesting. The Class B-1 Units shall be divided into three equal tranches –
“Tranche One,” “Tranche Two” and “Tranche Three” each representing one-third
(1/3) of the Class B-1 Units. Subject to Section 5 of this Agreement, the
Executive shall become vested in the Class B-1 Units as follows:

(a) The Executive shall become vested in Tranche One in three equal installments
as follows: one-third (1/3) on the one-year anniversary of the Grant Date;
one-third (1/3) on the two-year anniversary of the Grant Date; and one-third
(1/3) on the three-year anniversary of the Grant Date;

(b) The Executive shall become vested in Tranche Two in three equal installments
as follows: one-third (1/3) on the two-year anniversary of the Grant Date;
one-third (1/3) on the three-year anniversary of the Grant Date; and one-third
(1/3) on the four-year anniversary of the Grant Date; and

(c) The Executive shall become vested in Tranche Three in three equal
installments as follows: one-third (1/3) on the three-year anniversary of the
Grant Date; one-third (1/3) on the four-year anniversary of the Grant Date; and
one-third (1/3) on the five-year anniversary of the Grant Date.

 

A-3



--------------------------------------------------------------------------------

5. Termination of Employment.

(a) Unvested Class B-1 Units. Except as provided in Section 5(b), in the event
that the Executive’s employment with the ACI Group terminates for any reason,
any Class B-1 Units in which the Executive has not yet become vested shall be
immediately forfeited by the Executive, without the payment of consideration.

(b) Accelerated Vesting of Class B-1 Units.

(i) If the Executive’s employment with the ACI Group terminates due to a
non-renewal of the Term by the Company, the Executive shall become fully vested
in any Class B-1 Units in which the Executive would have become vested in
accordance with this Agreement in the thirteen (13) month period following such
termination of employment.

(ii) If, prior to a Change in Control, the Executive’s employment with the ACI
Group terminates due to the Executive’s death or Disability, the Executive shall
become fully vested in any Class B-1 Units in which the Executive would have
become vested on the next anniversary of the Grant Date following such
termination of employment, with the number of Class B-1 Units so vested to be
pro-rated based on the number of days of service during the period commencing on
the day following the most recent anniversary of the Grant Date and ending on
the date of the Executive’s termination of employment.

(iii) Except as provided in clause (iv) below with respect terminations
following a Change in Control or within the one-hundred eighty (180) day period
immediately prior to a Change in Control, if the Executive’s employment with the
ACI Group is involuntarily terminated by the ACI Group without Cause or is
voluntarily terminated by the Executive for Good Reason, the Executive shall
become fully vested in any Class B-1 Units in which the Executive would have
become vested on the next anniversary of the Grant Date following such
termination of employment.

(iv) If, following a Change in Control or within the one-hundred eighty
(180) day period immediately prior to a Change in Control, the Executive’s
employment with the ACI Group is involuntarily terminated by the ACI Group
without Cause or is voluntarily terminated by the Executive for Good Reason, the
Executive shall become fully vested in any Class B-1 Units in which the
Executive has not yet become vested.

(v) If, following a Change in Control, the Executive’s employment with the ACI
Group terminates due to the Executive’s death or Disability, the Executive shall
become fully vested in any Class B-1 Units in which the Executive has not yet
become vested.

(c) Termination for Cause. If, prior to a Change in Control or an ACI IPO, the
Executive’s employment with the ACI Group is terminated by the ACI Group for
Cause, all of the Class B-1 Units, whether vested or unvested, shall be
immediately forfeited by the Executive, without the payment of consideration.

 

A-4



--------------------------------------------------------------------------------

6. Release. Any accelerated vesting of the Executive’s Class B-1 Units pursuant
to Section 5(b) shall be subject to the Executive’s execution and non-revocation
of the release agreement contemplated under the Employment Agreement in
accordance with the terms of the Employment Agreement.

7. Representations and Warranties of the Executive. The Executive hereby
represents and warrants to the Issuers as follows:

(a) The Executive’s execution, delivery and performance of the Award Documents
do not and will not (i) result in a violation of any applicable law, statute,
rule or regulation or order, injunction, judgment or decree of any court or
other governmental or regulatory authority to which the Executive is bound or
subject, (ii) conflict with, or result in a breach of the terms, conditions or
provisions of, constitute (or, with due notice or lapse of time or both, would
constitute) a default under, or give rise to any right of termination,
acceleration or cancellation under, any agreement, contract, license,
arrangement, understanding, evidence of indebtedness, note, lease or other
instrument to which the Executive or any of his or her properties or assets are
bound, or (iii) require any authorization, consent, approval, exemption or other
action by or notice to any third party. The Award Documents have been duly
executed and delivered by the Executive and upon due execution and delivery by
the Issuers will constitute the legal, valid and binding obligations of the
Executive enforceable against the Executive in accordance with their terms,
except as the enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights in general or by
general principles of equity.

(b) The Executive understands that the Class B-1 Units being granted are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the applicable Issuer in a transaction
not involving a public offering, are being offered and sold without registration
under the Securities Act in a private placement that is exempt from the
registration provisions of the Securities Act and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in limited circumstances. The Executive understands that
the Executive must bear the economic risk of the acquisition of the Class B-1
Units made in connection herewith for an indefinite period of time because,
among other reasons, the Class B-1 Units have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
certain states or an exemption from such registration is available.

(c) The Executive understands that the Class B-1 Units are subject to this
Agreement and the applicable LLC Agreement.

(d) The Executive is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D promulgated under the Securities Act or, to the extent the
Executive is not an “accredited investor,” another exemption from registration
under the Securities Act applies to the Executive’s acquisition and holding of
Class B-1 Units hereunder.

 

A-5



--------------------------------------------------------------------------------

8. Representation and Warranty of the Issuers. Each Issuer hereby represents and
warrants to the Executive that (i) it is a limited liability company, duly
formed and in good standing under the laws of the State of Delaware, and has the
requisite power and authority to execute, deliver and carry out the transactions
contemplated by this Agreement, and to issue the Class B-1 Units, (ii) it is
fully authorized by action of its Board of Managers (and of any other persons or
body whose action is required) to enter into this Agreement and to perform its
obligations under this Agreement, (iii) its execution, delivery and performance
of this Agreement by it does not violate any applicable law, regulation, order,
judgement or decree or any agreement or governance document to which it is a
party or by which it is bound, and (iv) upon the execution and delivery of this
Agreement by the parties, this Agreement shall be its valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights in general or by
general principals of equity.

9. Conditions. The obligations of the Executive and the Issuers pursuant to this
Agreement shall be subject to satisfaction of the following conditions on the
Grant Date:

(a) The representations and warranties of each of the other parties under this
Agreement shall be true, complete and correct at and as of the Grant Date.

(b) No governmental body or any other person shall have issued an order,
injunction, judgment, decree, ruling or assessment which shall then be in effect
restraining or prohibiting the completion of the transactions contemplated under
any of the Award Documents, nor shall any such order, injunction, judgment,
decree, ruling or assessment be pending or, to the Issuer’s or the Executive’s
knowledge, threatened.

10. Repurchase Right.

(a) At any time within 120 days following the Executive’s termination of
employment or services for any reason (the “Initial Purchase Period”), prior to
an ACI IPO or a Change in Control, ACI and the Issuers shall have the right, but
not the obligation, to purchase from the Executive and to cause the Executive to
sell, all or any portion of the Executive’s vested Class B-1 Units held by the
Executive for an amount equal to the Fair Market Value thereof (such right, the
“Purchase Right” and the amount to be paid, the “Purchase Price”). The Purchase
Price shall be payable in cash in a lump sum upon the closing of the repurchase.

(b) If ACI or an Issuer does not exercise its Purchase Right, the Investors
shall have the right, but not the obligation, to exercise a Purchase Right,
within 30 days after the expiration of the Initial Repurchase Period (“Investor
Purchase Period”), all or any portion of the Executive’s vested Class B-1 Units
held by the Executive upon the terms and conditions set forth in this
Section 10.

(c) To exercise its Purchase Right, ACI, the Issuers or the Investors, as
applicable (the “Purchaser”) shall provide the Executive with written notice of
such election (“Purchase Notice”) within the Initial Purchase Period or Investor
Purchase Period, as applicable. The Purchase Notice shall disclose its proposed
Fair Market Value of the applicable vested Class B-1 Units. The Purchaser and
the Executive shall consummate such purchase on a date to be

 

A-6



--------------------------------------------------------------------------------

jointly determined by the Purchaser and the Executive (not later than 30 days
after the delivery of the Purchase Notice) by delivery by the Executive of a
duly executed assignment of the Class B-1 Units to be repurchase and
certificates, if any, representing the Class B-1 Units to be repurchased,
together with delivery by the Purchaser of the purchase price of the vested
Class B-1 Units by wire transfer.

(d) For purposes of determining the Purchase Price in connection with the
Purchase Right, the Board shall determine the Fair Market Value of the
Executive’s Class B-1 Units in good faith (the “Board FMV”). Upon request, the
Board shall provide the Executive with all backup information for the basis of
the Board FMV. The Executive and his designee shall be given full access at
reasonable times and places to the records of ACI for the purpose of evaluating
the Board FMV.

(e) In the event that the Executive disagrees with the Board FMV, the Executive
shall submit, in writing, a request to increase the Board FMV and the basis (and
all backup information) for why such an increase is appropriate. If the Board
does not increase the Board FMV and the Executive asserts that the Fair Market
Value of the Executive’s Class B-1 Units exceeds 110% of the Board FMV, the
Executive shall be entitled to require that the determination of Fair Market
Value of the Executive’s Class B-1 Units be determined by an independent third
party appraiser (the “Appraiser”) selected by the parties. The Board and the
Executive, respectively, shall be required to submit to the Appraiser and the
other party any relevant information needed by the Appraiser to perform the
valuation, including the basis, and backup information for the basis, of the
Board FMV and the Executive’s proposed valuation. The Appraiser shall be
required to determine the Fair Market Value of the Executive’s Class B-1 Units
(“Appraiser FMV”) no later than thirty (30) days after the Appraiser’s
selection. If the Appraiser FMV exceeds 110% of the Board FMV, the Appraiser FMV
shall be the Purchase Price to be paid in connection with any exercise of a
Purchase Right. If the Appraiser FMV does not exceed 110% of the Board FMV, the
Board FMV shall be the Purchase Price to be paid in connection with any exercise
of a Purchase Right.

(f) The costs of the Appraiser shall be borne by ACI, unless the Appraiser FMV
does not exceed 110% of the Board FMV, in which case the costs of the Appraiser
shall be borne by the Executive and the Executive shall reimburse ACI for its
costs thereof. The Appraiser shall be required to value the Executive’s
Class B-1 Units using the same assumptions and limits specified herein for the
Board’s determination. The decision of the Appraiser shall be final and binding
on all parties.

(g) The valuation performed by the Appraiser and the Appraiser FMV shall be
maintained by the parties as strictly confidential, except as is otherwise
required by court order or as is necessary to confirm, vacate or enforce the
decision and for disclosure in confidence to the parties’ respective attorneys,
tax advisors and senior management and to Executive’s immediate family members.

11. Adjustments. In the event of any change in the capital structure of ACI or
any Issuer by reason of any reorganization, recapitalization, merger,
consolidation, spin-off, reclassification, combination or any transaction
similar to the foregoing, the Board (or a committee of the Board) and each
Issuer’s Board of Managers, as applicable, shall make such substitution or
adjustment, if any, as it deems to be equitable in its reasonable business
judgment, to (i) the number of Class B-1 Units or the number or kind of other
equity interest and/or (ii) any other affected terms of Class B-1 Units.

 

A-7



--------------------------------------------------------------------------------

12. Rights as the Executive of Profits Units; Profits Interests. Subject to the
terms of the applicable LLC Agreement and the execution of the Instrument of
Accession to the applicable LLC Agreement in a form attached hereto as Exhibit
A, the Executive shall be (a) the record owner of the Class B-1 Units issued
hereunder and (b) as record owner, shall be entitled to all rights of, and
subject to all the conditions and restrictions applicable to, a holder of the
Class B-1 Units as set forth in the applicable LLC Agreement. The Class B-1
Units are intended to constitute “profits interests” within the meaning of Rev.
Proc. 93-27, 1993-2 C.B. 343 and Rev. Proc. 2001-43, 2001-2 C.B. 191.

13. Section 83(b) Election; Withholding. Within 30 days following the Grant
Date, the Executive shall file a protective election with the U.S. Internal
Revenue Service pursuant to Section 83(b) of the Code, substantially in the form
attached hereto as Exhibit B (the “Section 83(b) Election”). The Executive shall
provide each of the Issuers with an executed copy of the Section 83(b) Election
with this executed Agreement. The Executive acknowledges that neither the
Issuers nor any of their representatives have provided the Executive with tax
advice regarding the Section 83(b) Election, and the Executive is in no manner
relying on the Issuers or their representatives for an assessment of such tax
consequences. The Executive is hereby advised to consult the Executive’s own tax
advisor with respect to the tax consequences of the Section 83(b) Election and
ownership of the Class B-1 Units. The Executive acknowledges that the tax
consequences to the Executive of holding Class B-1 Units will depend on the
Executive’s particular circumstances.

14. Administration. Subject to the provisions this Agreement, the Board shall
have the authority to waive any conditions with respect to the Class B-1 Units
(including vesting), delegate in writing administrative matters to committees of
the Board or to other persons, as appropriate, and make such other
determinations and take such other action as it deems necessary or advisable to
effectuate the intentions of the Agreement; and make calculations or
determinations related to the award of Class B-1 Units. Absent manifest error,
all decisions, actions and interpretations of the Board (or a committee of the
Board) made in good faith shall be final, conclusive and binding upon all
parties.

15. No Rights with Respect to Continuance of Employment or Relationship. Neither
this Agreement nor any action taken hereunder shall be construed as giving the
Executive any right to continue Executive’s relationship with the ACI Group or
interfere in any way with the right of the ACI Group to terminate any
Executive’s employment or relationship, as the case may be, at any time for any
reason.

16. Listing and Qualification of Class B-1 Units. This Agreement, the grant of
Class B-1 Units hereunder, and the obligation of the Issuers to issue Class B-1
Units, shall be subject to all applicable Federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency, as may
be required. Certificates representing Class B-1 Units may bear such legend as
the applicable Issuer may consider appropriate under the circumstances.

 

A-8



--------------------------------------------------------------------------------

17. General.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified, supplemented or terminated, and waivers or consents to departures from
the provisions hereof may not be given, without the written consent of each of
the parties hereto.

(b) Notices. All notices and other communications provided for or permitted
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by facsimile, by nationally-recognized overnight courier, or by first
class registered or certified mail, postage prepaid, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by the addressee as follows:

 

  (1)

If to ACI or an Issuer, to:

Albertsons Companies, Inc.

250 Parkcenter Blvd

Boise, ID 83706

Attention: Executive Vice President, Human Resources

Telephone: (208) 395-5785

With copies to: General Counsel

With a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attn: Stuart D. Freedman, Esq.

Fax No.: (212) 593-5955

 

  (2)

If to the Executive, to the address listed in the personnel records of ACI.

All such notices, requests, consents and other communications shall be deemed to
have been delivered (i) in the case of personal delivery or delivery by
confirmed facsimile, on the date of such delivery, (ii) in the case of
nationally-recognized overnight courier, on the next business day and (iii) in
the case of mailing, on the third business day following such mailing if sent by
certified mail, return receipt requested.

(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors and
permitted assigns. The Executive may not assign any of its rights or obligations
under this Agreement without the prior written consent of the Issuers.

 

A-9



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which, when so executed and delivered, shall be deemed to be an
original, but all of which counterparts, taken together, shall constitute one
and the same instrument.

(e) Descriptive Headings, Etc. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; (iii) the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (iv) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (v) “or” is not
exclusive; and (vi) provisions apply to successive events and transactions.

(f) Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

(g) Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of Delaware, or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied. In furtherance of
the foregoing, the internal laws of the State of Delaware will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

(h) Consent to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits to the non-exclusive jurisdiction of any federal or
state court within the State of Delaware, for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each of the parties hereto further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in Section 17(b) shall be effective service of
process for any action, suit or proceeding in Delaware with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each of the parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in any federal or state court in the State of Delaware, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Each of the parties hereto
shall be responsible for its own costs and expenses (including, without
limitation, legal fees and other expenses of counsel) in any proceeding
described in this Section 17(h).

 

A-10



--------------------------------------------------------------------------------

(i) Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.

(j) Specific Performance. Each of the parties hereto acknowledges and agrees
that in the event of any breach of this Agreement, the non-breaching party would
be irreparably harmed and could not be made whole by monetary damages. It is
accordingly agreed that the parties hereto shall and do hereby waive the defense
in any action for specific performance that a remedy at law would be adequate
and that the parties hereto, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement in any action instituted in any federal or state
court located in the State of Delaware, or, in the event such courts shall not
have jurisdiction of such action, in any court of the United States or any state
thereof having subject matter jurisdiction of such action.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings relating to such subject
matter, other than those set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings between the parties hereto
with respect to such subject matter. Without limiting the generality of the
foregoing, upon the termination of the Executive’s employment with the ACI
Group, Section 5 shall supersede any and all agreements and understandings,
including the Employment Agreement, whether written, oral or otherwise, with
respect to the treatment of the Class B-1 Units upon the termination of the
Executive’s employment with the ACI Group.

(l) Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(m) Construction. The Issuers and the Executive acknowledge that each of them
has had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Issuers and the
Executive.

(n) Funding. No provision of this Agreement shall require any Issuer, for the
purpose of satisfying any obligations under this Agreement, to purchase assets
or place any assets in a trust or other entity to which contributions are made
or otherwise to segregate any assets, nor shall any Issuer maintain separate
bank accounts, books, records or other evidence of the existence of a segregated
or separately maintained or administered fund for such purposes.

 

A-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ALBERTSONS INVESTOR HOLDINGS LLC By:  

 

  Name:   Title: KIM ACI, LLC By:  

 

  Name:   Title: EXECUTIVE:

 

Name: Vivek Sankaran

Address:

 

A-12



--------------------------------------------------------------------------------

EXHIBIT A

[INSTRUMENT OF ACCESSION]

 

A-13



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION TO INCLUDE CLASS B-1 UNITS IN GROSS INCOME

PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned taxpayer herby elects, pursuant to Section 83(b) of the Internal
Revenue Code, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

 

  1.

The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made:

 

  Name: Vivek Sankaran   Taxpayer’s Social Security Number: _____________  
Address: ______________________________  

________________________________

  Taxable Year: Calendar Year 2019

 

  2.

The property which is the subject of this election is                     
Class B-1 Units of Albertson Investors Holdings LLC

 

  3.

The property was transferred to the undersigned on March         , 2019.

 

  4.

The property is subject to the following restrictions: The Class B-1 Units are
subject to a time-based vesting schedule. If the undersigned ceases to be
employed under certain circumstances, all or a portion of the Class B-1 Units
may be subject to repurchase or forfeiture for no consideration. The Class B-1
Units are also subject to transfer restrictions.

 

  5.

The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Section 1.83-3(h) of the Income Tax Regulations is: $0

 

  6.

For the property transferred, the undersigned paid $0.

 

  7.

The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.

 

Dated:                 , 2019

 

 

       Name: Vivek Sankaran     

 

A-14



--------------------------------------------------------------------------------

ELECTION TO INCLUDE CLASS B-1 UNITS IN GROSS INCOME

PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned taxpayer herby elects, pursuant to Section 83(b) of the Internal
Revenue Code, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

 

  1.

The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made:

 

  Name: Vivek Sankaran   Taxpayer’s Social Security Number: _____________  
Address: ______________________________  

________________________________

  Taxable Year: Calendar Year 2019

 

  2.

The property which is the subject of this election is                 Class B-1
Units of KIM ACI, LLC

 

  3.

The property was transferred to the undersigned on March         , 2019.

 

  4.

The property is subject to the following restrictions: The Class B-1 Units are
subject to a time-based vesting schedule. If the undersigned ceases to be
employed under certain circumstances, all or a portion of the Class B-1 Units
may be subject to repurchase or forfeiture for no consideration. The Class B-1
Units are also subject to transfer restrictions.

 

  5.

The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Section 1.83-3(h) of the Income Tax Regulations is: $0

 

  6.

For the property transferred, the undersigned paid $0.

 

  7.

The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.

 

Dated:                 , 2019

 

 

       Name: Vivek Sankaran     

 

A-15



--------------------------------------------------------------------------------

EXHIBIT B

Class B-2 Unit Grant Agreement

Performance-Based



--------------------------------------------------------------------------------

Class B Grant Agreement – Performance-Based

CLASS B-2 UNIT GRANT AGREEMENT

This Award Agreement (this “Agreement”) is made and entered into as of April 25,
2019 (the “Grant Date”), by and among Albertsons Investor Holdings LLC, a
Delaware limited liability company (“AIH”), KIM ACI, LLC, a Delaware limited
liability company (“KIM”) and Vivek Sankaran (the “Executive”).

1. Grant. Upon the terms and subject to the conditions set forth in this
Agreement, on the Grant Date, the Executive is hereby granted:

[•] Class B-2 Units in AIH (the “AIH Class B-2 Units”); and

[•] Class B-2 Units in KIM (the “KIM Class B-2 Units”).

The AIH Class B-2 Units and KIM Class B-2 Units are collectively referred to
herein as the “Class B-2 Units.” Except as otherwise expressly provided herein,
any reference in this Agreement to Class B-2 Units shall be deemed to mean a
reference to both the AIH Class B-2 Units and KIM Class B-2 Units and any
reference in this Agreement to a percentage or portion of Class B-2 Units shall
be deemed to mean an equal percentage or portion of AIH Class B-2 Units and KIM
Class B-2 Units, respectively.

2. Definitions. Unless the context otherwise requires, the terms hereinafter set
forth shall have the meanings set forth below:

“ACI” means Albertsons Companies, Inc., a Delaware corporation.

“ACI Group” means ACI, its Subsidiaries and its controlled Affiliates.

“ACI IPO” means (i) the first underwritten public offering and sale of ACI Stock
for cash pursuant to an effective registration statement (other than on Form S-8
or a comparable form) filed with and declared effective by the United States
Securities and Exchange Commission, (ii) the consummation of a transaction in
which ACI Stock is first exchanged for or converted into common stock of a
company traded on an internationally recognized securities exchange or dealer
quotation system or (iii) the consummation of a business combination transaction
in which ACI Stock is first listed on an internationally recognized securities
exchange or dealer quotation system.

“ACI Stock” means the common stock of ACI and equity securities into which such
shares of common stock will have been changed, or any equity securities
resulting from any reclassification, recapitalization, reorganization, merger,
consolidation, conversion, stock or other equity split or dividend or similar
transactions with respect to such shares of common stock or other equity
securities.

“Adjusted EBITDA” has the meaning provided to such term in ACI’s Form 10-K for
each Fiscal Year.

“Affiliate” means any Person that controls, is controlled by, or is under common
control with such Person. As used herein, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or to cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or other interests, by contract or otherwise.



--------------------------------------------------------------------------------

“Award Documents” means this Agreement and the instruments of accession to the
LLC Agreements.

“Board” means the Board of Directors of ACI.

“Cause” shall have the meaning, and shall be determined, as set forth in the
Employment Agreement.

“Change in Control” means the first to occur of any of the following events:
(1) other than pursuant to a transaction described in clause (2) below, any one
Person who is not an Investor becomes the beneficial owner, directly or
indirectly, of more than 50% of the combined voting power of the then issued and
outstanding securities of ACI or (2) the sale, transfer or other disposition of
all or substantially all of the business and assets of ACI, whether by sale of
assets, merger or otherwise (determined on a consolidated basis), to another
Person other than a transaction in which the survivor or transferee is a Person
more than 50% controlled, directly or indirectly, by one or more Investors.

“Disability” shall have the meaning, and shall be determined, as set forth in
the Employment Agreement.

“EBITDA Goal” means, with respect to a particular Fiscal Year, a target amount
of Adjusted EBITDA to be achieved by ACI during such Fiscal Year, as set by the
Board in its sole discretion but consistent with the target amount of Adjusted
EBITDA used for budgeting purposes and for the Albertsons Companies, Inc.
Phantom Unit Plan.

“Employment Agreement” means the Employment Agreement between ACI and the
Executive, dated as of March __, 2019.

“Fair Market Value” means the fair market value of a Class B-2 Unit, determined
without discounts for illiquidity or for lack of marketability or minority
status and as if all of the shares of ACI Stock held by the Issuers were sold
for cash in an arms-length transaction and the proceeds distributed to the
members of the Issuers, including with respect to the Executive’s Class B-2
Units.

“Fiscal Year” means a fiscal year of ACI.

“Good Reason” shall have the meaning, and shall be determined, as set forth in
the Employment Agreement.

“Investors” means Cerberus Capital Management LP, Kimco Realty Corp., Klaff
Realty, Schottenstein Stores, Lubert-Adler and their respective Affiliates.

“Issuer” means (i) AIH with respect to the AIH Class B-2 Units and (ii) KIM with
respect to the KIM Class B-2 Units.

 

B-2



--------------------------------------------------------------------------------

“LLC Agreement” means (i) with respect to the AIH Class B-2 Units, the Limited
Liability Company Agreement of AIH, dated as of March         , 2019 and
(ii) with respect to the KIM Class B-2 Units, the Limited Liability Company
Agreement of KIM, dated as of March         , 2019, in each case as may be
amended from time to time.

“Person” means any individual, partnership, firm, trust, corporation, limited
liability company or other similar entity. When two or more Persons act as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of shares or similar equity interest of ACI,
such partnership, limited partnership, syndicate or group shall be deemed a
“Person.”

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means, with respect to any Person, any corporations, partnerships,
business trusts, joint stock companies, associations, limited liability
companies or other business entities of which (a) if a corporation, a majority
of the total voting power of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (b) if a partnership, limited liability company, business trust,
joint stock company, association or other business entity other than a
corporation, a majority of the partnership, membership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a partnership, limited liability company,
business trust, joint stock company, association or other business entity other
than a corporation if such Person or Persons shall be allocated a majority of
the partnership, association or other business entity gains or losses or shall
be or control the managing director, manager, a general partner or the trustee
of such partnership, limited liability company, business trust, joint stock
company, association or other business entity.

“Target Class B-2 Units” means the number of Class B-2 Units in which the
Executive is eligible to vest in respect of a Fiscal Year.

“Term” shall have the meaning set forth in the Employment Agreement.

3. Transfers of Class B-2 Units by the Executive. No Class B-2 Unit and no right
arising under, or in respect of, a Class B-2 Unit shall be transferable by the
Executive other than by will or by the laws of descent and distribution except
in accordance with this Agreement and the applicable LLC Agreement.

4. Vesting. The Class B-2 Units shall be divided into three equal tranches –
“Tranche One,” “Tranche Two” and “Tranche Three” each representing one-third
(1/3) of the Class B-2 Units. Subject to Section 6 of this Agreement, the
Executive shall become vested in the Class B-2 Units as follows:

(a) Tranche One shall vest in three (3) equal installments at the end of each of
ACI’s 2019, 2020 and 2021 Fiscal Years, determined based on the applicable
Vesting Percentage indicated in the table in Section 5 below that corresponds to
the Company’s Adjusted EBITDA for such Fiscal Year as compared to the EBITDA
Goal for such Fiscal Year (expressed as a percentage).

 

B-3



--------------------------------------------------------------------------------

(b) Tranche Two shall vest in three (3) equal installments at the end of each of
ACI’s 2020, 2021 and 2022 Fiscal Years, determined based on the applicable
Vesting Percentage indicated in the table in Section 5 below that corresponds to
the Company’s Adjusted EBITDA for such Fiscal Year as compared to the EBITDA
Goal for such Fiscal Year (expressed as a percentage).

(c) Tranche Three will vest in three (3) equal installments at the end of each
of ACI’s 2021, 2022 and 2023 Fiscal Years, determined based on the applicable
Vesting Percentage indicated in the table in Section 5 below that corresponds to
the Company’s Adjusted EBITDA for such Fiscal Year as compared to the EBITDA
Goal for such Fiscal Year (expressed as a percentage).

5. Performance Criteria. Subject to the provisions of Section 6, following the
end of each Fiscal Year, the Executive shall vest in a number of Class B-2 Units
equal to the Target Class B-2 Units multiplied by the applicable Vesting
Percentage indicated in the table below that corresponds to ACI’s Adjusted
EBITDA for such Fiscal Year as compared to the EBITDA Goal for such Fiscal Year
(expressed as a percentage):

 

Attainment of EBITDA Goal

(Adjusted EBITDA/EBITDA Goal)

   Vesting
Percentage  

Less than 95%

     0 % 

95%

     75 % 

100%

     100 % 

If ACI’s Adjusted EBITDA in a Fiscal Year is greater than 95% of the EBITDA Goal
but less than 100% of the EBITDA Goal, the percentage of the Target Number to
vest in respect of such Fiscal Year shall be determined on a straight-line
interpolated basis. To the extent Class B-2 Units do not vest in respect of a
Fiscal Year because the EBITDA Goal (or portion thereof) for such Fiscal Year
has not been achieved, such Class B-2 Units will be forfeited.

6. Termination of Employment.

(a) Unvested Class B-2 Units. Except as provided in Section 6(b), in the event
that the Executive’s employment with the ACI Group terminates for any reason,
any Class B-2 Units in which the Executive has not yet become vested shall be
immediately forfeited by the Executive, without the payment of consideration.

(b) Accelerated Vesting of Class B-2 Units.

(i) If the Executive’s employment with the ACI Group terminates due to a
non-renewal of the Term by the Company, the Executive shall become fully vested
in any Class B-2 Units in which the Executive has not yet become vested that the
Executive would have become vested in accordance with this Agreement in the
thirteen (13) month period following such termination of employment, based on
the applicable Vesting Percentage indicated in the table in Section 5 above that
corresponds to the Company’s Adjusted EBITDA for the Fiscal Year of such
termination of employment as compared to the EBITDA Goal for such Fiscal Year
(expressed as a percentage).

 

B-4



--------------------------------------------------------------------------------

(ii) If, prior to a Change in Control, the Executive’s employment with the ACI
Group terminates due to the Executive’s death or Disability, the Executive shall
become fully vested in any Class B-2 Units in which the Executive has not yet
become vested that would have become vested at the end of the Fiscal Year in
which such termination of employment occurs, based on the applicable Vesting
Percentage indicated in the table in Section 5 above that corresponds to the
Company’s Adjusted EBITDA for the Fiscal Year of such termination of employment
as compared to the EBITDA Goal for such Fiscal Year (expressed as a percentage),
with the number of Class B-2 Units so vested to be pro-rated based on the number
of days of service during the applicable Fiscal Year through the date of the
Executive’s termination of employment.

(iii) Except as provided in clause (iv) below with respect terminations
following a Change in Control or within the one-hundred eighty (180) day period
immediately prior to a Change in Control, if the Executive’s employment with the
ACI Group is involuntarily terminated by the ACI Group without Cause or is
voluntarily terminated by the Executive for Good Reason, the Executive shall
become fully vested in any Class B-2 Units in which the Executive has not yet
become vested that would have become vested at the end of the Fiscal Year in
which such termination of employment occurs based on the applicable Vesting
Percentage indicated in the table in Section 5 above that corresponds to the
Company’s Adjusted EBITDA for the Fiscal Year of such termination of employment
as compared to the EBITDA Goal for such Fiscal Year (expressed as a percentage).

(iv) If, following a Change in Control or within the one-hundred eighty
(180) day period immediately prior to a Change in Control, the Executive’s
employment with the ACI Group is involuntarily terminated by the ACI Group
without Cause or is voluntarily terminated by the Executive for Good Reason, the
Executive shall become fully vested in any Class B-2 Units in which the
Executive has not yet become vested (to the extent not previously forfeited or
cancelled) as if the EBITDA Goal for the Fiscal Years that have not yet been
completed was fully achieved.

(v) If, following a Change in Control, the Executive’s employment with the ACI
Group terminates due to the Executive’s death or Disability, the Executive shall
become fully vested in any Class B-2 Units in which the Executive has not yet
become vested (to the extent not previously forfeited or cancelled) as if the
EBITDA Goal for the Fiscal Years that have not yet been completed was fully
achieved.

(c) Termination without Good Reason. If, prior to a Change in Control, the
Executive’s employment with the ACI Group is voluntarily terminated by the
Executive without Good Reason, (i) prior to the last day of Fiscal Year 2021,
Tranche One shall be immediately forfeited in its entirety by the Executive,
without the payment of consideration; (ii) prior to the last day of Fiscal Year
2022, Tranche Two shall be immediately forfeited in its entirety by the
Executive, without the payment of consideration; and (iii) prior to the last day
of Fiscal Year 2023, Tranche Three shall be immediately forfeited in its
entirety by the Executive, without the payment of consideration.

 

B-5



--------------------------------------------------------------------------------

(d) Termination for Cause. If, prior to a Change in Control or an ACI IPO, the
Executive’s employment with the ACI Group is terminated by the ACI Group for
Cause, all of the Class B-2 Units, whether vested or unvested, shall be
immediately forfeited by the Executive, without the payment of consideration.

7. Release. Any accelerated vesting of the Executive’s Class B-2 Units pursuant
to Section 6(b) shall be subject to the Executive’s execution and non-revocation
of the release agreement contemplated under the Employment Agreement in
accordance with the terms of the Employment Agreement

8. Representations and Warranties of the Executive. The Executive hereby
represents and warrants to the Issuers as follows:

(a) The Executive’s execution, delivery and performance of the Award Documents
do not and will not (i) result in a violation of any applicable law, statute,
rule or regulation or order, injunction, judgment or decree of any court or
other governmental or regulatory authority to which the Executive is bound or
subject, (ii) conflict with, or result in a breach of the terms, conditions or
provisions of, constitute (or, with due notice or lapse of time or both, would
constitute) a default under, or give rise to any right of termination,
acceleration or cancellation under, any agreement, contract, license,
arrangement, understanding, evidence of indebtedness, note, lease or other
instrument to which the Executive or any of his or her properties or assets are
bound, or (iii) require any authorization, consent, approval, exemption or other
action by or notice to any third party. The Award Documents have been duly
executed and delivered by the Executive and upon due execution and delivery by
the Issuers will constitute the legal, valid and binding obligations of the
Executive enforceable against the Executive in accordance with their terms,
except as the enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights in general or by
general principles of equity.

(b) The Executive understands that the Class B-2 Units being granted are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the applicable Issuer in a transaction
not involving a public offering, are being offered and sold without registration
under the Securities Act in a private placement that is exempt from the
registration provisions of the Securities Act and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in limited circumstances. The Executive understands that
the Executive must bear the economic risk of the acquisition of the Class B-2
Units made in connection herewith for an indefinite period of time because,
among other reasons, the Class B-2 Units have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
certain states or an exemption from such registration is available.

 

B-6



--------------------------------------------------------------------------------

(c) The Executive understands that the Class B-2 Units are subject to this
Agreement and the applicable LLC Agreement.

(d) The Executive is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D promulgated under the Securities Act or, to the extent the
Executive is not an “accredited investor,” another exemption from registration
under the Securities Act applies to the Executive’s acquisition and holding of
Class B-2 Units hereunder.

9. Representation and Warranty of the Issuers. Each Issuer hereby represents and
warrants to the Executive that (i) it is a limited liability company, duly
formed and in good standing under the laws of the State of Delaware, and has the
requisite power and authority to execute, deliver and carry out the transactions
contemplated by this Agreement, and to issue the Class B-2 Units, (ii) it is
fully authorized by action of its Board of Managers (and of any other persons or
body whose action is required) to enter into this Agreement and to perform its
obligations under this Agreement, (iii) its execution, delivery and performance
of this Agreement by it does not violate any applicable law, regulation, order,
judgement or decree or any agreement or governance document to which it is a
party or by which it is bound, and (iv) upon the execution and delivery of this
Agreement by the parties, this Agreement shall be its valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights in general or by
general principals of equity.

10. Conditions. The obligations of the Executive and the Issuers pursuant to
this Agreement shall be subject to satisfaction of the following conditions on
the Grant Date:

(a) The representations and warranties of each of the other parties under this
Agreement shall be true, complete and correct at and as of the Grant Date.

(b) No governmental body or any other person shall have issued an order,
injunction, judgment, decree, ruling or assessment which shall then be in effect
restraining or prohibiting the completion of the transactions contemplated under
any of the Award Documents, nor shall any such order, injunction, judgment,
decree, ruling or assessment be pending or, to the Issuer’s or the Executive’s
knowledge, threatened.

11. Repurchase Right.

(a) At any time within 120 days following the Executive’s termination of
employment or services for any reason or, in the event the Executive’s is
entitled to additional vesting of Class B-2 Units pursuant to Section 6(b),
within 120 days following the date the number of additional Class B-2 Units so
vested has been determined (the “Initial Purchase Period”), prior to an ACI IPO
or a Change in Control, ACI and the Issuers shall have the right, but not the
obligation, to purchase from the Executive and to cause the Executive to sell,
all or any portion of the Executive’s vested Class B-2 Units held by the
Executive for an amount equal to the Fair Market Value thereof (such right, the
“Purchase Right” and the amount to be paid, the “Purchase Price”). The Purchase
Price shall be payable in cash in a lump sum upon the closing of the repurchase.

 

B-7



--------------------------------------------------------------------------------

(b) If ACI or an Issuer does not exercise its Purchase Right, the Investors
shall have the right, but not the obligation, to exercise a Purchase Right,
within 30 days after the expiration of the Initial Repurchase Period (“Investor
Purchase Period”), all or any portion of the Executive’s vested Class B-2 Units
held by the Executive upon the terms and conditions set forth in this
Section 11.

(c) To exercise its Purchase Right, ACI, the Issuers or the Investors, as
applicable (the “Purchaser”) shall provide the Executive with written notice of
such election (“Purchase Notice”) within the Initial Purchase Period or Investor
Purchase Period, as applicable. The Purchase Notice shall disclose its proposed
Fair Market Value of the applicable vested Class B-2 Units. The Purchaser and
the Executive shall consummate such purchase on a date to be jointly determined
by the Purchaser and the Executive (not later than 30 days after the delivery of
the Purchase Notice) by delivery by the Executive of a duly executed assignment
of the Class B-2 Units to be repurchase and certificates, if any, representing
the Class B-2 Units to be repurchased, together with delivery by the Purchaser
of the purchase price of the vested Class B-2 Units by wire transfer.

(d) For purposes of determining the Purchase Price in connection with the
Purchase Right, the Board shall determine the Fair Market Value of the
Executive’s Class B-2 Units in good faith (the “Board FMV”). Upon request, the
Board shall provide the Executive with all backup information for the basis of
the Board FMV. The Executive and his designee shall be given full access at
reasonable times and places to the records of ACI for the purpose of evaluating
the Board FMV.

(e) In the event that the Executive disagrees with the Board FMV, the Executive
shall submit, in writing, a request to increase the Board FMV and the basis (and
all backup information) for why such an increase is appropriate. If the Board
does not increase the Board FMV and the Executive asserts that the Fair Market
Value of the Executive’s Class B-2 Units exceeds 110% of the Board FMV, the
Executive shall be entitled to require that the determination of Fair Market
Value of the Executive’s Class B-2 Units be determined by an independent third
party appraiser (the “Appraiser”) selected by the parties. The Board and the
Executive, respectively, shall be required to submit to the Appraiser and the
other party any relevant information needed by the Appraiser to perform the
valuation, including the basis, and backup information for the basis, of the
Board FMV and the Executive’s proposed valuation. The Appraiser shall be
required to determine the Fair Market Value of the Executive’s Class B-2 Units
(“Appraiser FMV”) no later than thirty (30) days after the Appraiser’s
selection. If the Appraiser FMV exceeds 110% of the Board FMV, the Appraiser FMV
shall be the Purchase Price to be paid in connection with any exercise of a
Purchase Right. If the Appraiser FMV does not exceed 110% of the Board FMV, the
Board FMV shall be the Purchase Price to be paid in connection with any exercise
of a Purchase Right.

(f) The costs of the Appraiser shall be borne by ACI, unless the Appraiser FMV
does not exceed 110% of the Board FMV, in which case the costs of the Appraiser
shall be borne by the Executive and the Executive shall reimburse ACI for its
costs thereof. The Appraiser shall be required to value the Executive’s
Class B-2 Units using the same assumptions and limits specified herein for the
Board’s determination. The decision of the Appraiser shall be final and binding
on all parties.

 

B-8



--------------------------------------------------------------------------------

(g) The valuation performed by the Appraiser and the Appraiser FMV shall be
maintained by the parties as strictly confidential, except as is otherwise
required by court order or as is necessary to confirm, vacate or enforce the
decision and for disclosure in confidence to the parties’ respective attorneys,
tax advisors and senior management and to Executive’s immediate family members.

12. Adjustments. In the event of any change in the capital structure of ACI or
any Issuer by reason of any reorganization, recapitalization, merger,
consolidation, spin-off, reclassification, combination or any transaction
similar to the foregoing, the Board (or a committee of the Board) and each
Issuer’s Board of Managers, as applicable, shall make such substitution or
adjustment, if any, as it deems to be equitable in its reasonable business
judgment, to (i) the number of Class B-2 Units or the number or kind of other
equity interest and/or (ii) any other affected terms of Class B-2 Units.

13. Rights as the Executive of Profits Units; Profits Interests. Subject to the
terms of the applicable LLC Agreement and the execution of the Instrument of
Accession to the applicable LLC Agreement in a form attached hereto as Exhibit
A, the Executive shall be (a) the record owner of the Class B-2 Units issued
hereunder and (b) as record owner, shall be entitled to all rights of, and
subject to all the conditions and restrictions applicable to, a holder of the
Class B-2 Units as set forth in the applicable LLC Agreement. The Class B-2
Units are intended to constitute “profits interests” within the meaning of Rev.
Proc. 93-27, 1993-2 C.B. 343 and Rev. Proc. 2001-43, 2001-2 C.B. 191.

14. Section 83(b) Election; Withholding. Within 30 days following the Grant
Date, the Executive shall file a protective election with the U.S. Internal
Revenue Service pursuant to Section 83(b) of the Code, substantially in the form
attached hereto as Exhibit B (the “Section 83(b) Election”). The Executive shall
provide each of the Issuers with an executed copy of the Section 83(b) Election
with this executed Agreement. The Executive acknowledges that neither the
Issuers nor any of their representatives have provided the Executive with tax
advice regarding the Section 83(b) Election, and the Executive is in no manner
relying on the Issuers or their representatives for an assessment of such tax
consequences. The Executive is hereby advised to consult the Executive’s own tax
advisor with respect to the tax consequences of the Section 83(b) Election and
ownership of the Class B-2 Units. The Executive acknowledges that the tax
consequences to the Executive of holding Class B-2 Units will depend on the
Executive’s particular circumstances.

15. Administration. Subject to the provisions this Agreement, the Board shall
have the authority to waive any conditions with respect to the Class B-2 Units
(including vesting), delegate in writing administrative matters to committees of
the Board or to other persons, as appropriate, and make such other
determinations and take such other action as it deems necessary or advisable to
effectuate the intentions of the Agreement; and make calculations or
determinations related to the award of Class B-2 Units, including, without
limitation the achievement of performance criteria. Absent manifest error, all
decisions, actions and interpretations of the Board (or a committee of the
Board) made in good faith shall be final, conclusive and binding upon all
parties.

 

B-9



--------------------------------------------------------------------------------

16. No Rights with Respect to Continuance of Employment or Relationship. Neither
this Agreement nor any action taken hereunder shall be construed as giving the
Executive any right to continue Executive’s relationship with the ACI Group or
interfere in any way with the right of the ACI Group to terminate any
Executive’s employment or relationship, as the case may be, at any time for any
reason.

17. Listing and Qualification of Class B-2 Units. This Agreement, the grant of
Class B-2 Units hereunder, and the obligation of the Issuers to issue Class B-2
Units, shall be subject to all applicable Federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency, as may
be required. Certificates representing Class B-2 Units may bear such legend as
the applicable Issuer may consider appropriate under the circumstances.

18. General.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified, supplemented or terminated, and waivers or consents to departures from
the provisions hereof may not be given, without the written consent of each of
the parties hereto.

(b) Notices. All notices and other communications provided for or permitted
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by facsimile, by nationally-recognized overnight courier, or by first
class registered or certified mail, postage prepaid, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by the addressee as follows:

 

  (1)

If to ACI or an Issuer, to:

Albertsons Companies, Inc.

250 Parkcenter Blvd

Boise, ID 83706

Attention: Executive Vice President, Human Resources

Telephone: (208) 395-5785 With copies to: General Counsel

With a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attn: Stuart D. Freedman, Esq.

Fax No.: (212) 593-5955

 

  (2)

If to the Executive, to the address listed in the personnel records of ACI.

 

B-10



--------------------------------------------------------------------------------

All such notices, requests, consents and other communications shall be deemed to
have been delivered (i) in the case of personal delivery or delivery by
confirmed facsimile, on the date of such delivery, (ii) in the case of
nationally-recognized overnight courier, on the next business day and (iii) in
the case of mailing, on the third business day following such mailing if sent by
certified mail, return receipt requested.

(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors and
permitted assigns. The Executive may not assign any of its rights or obligations
under this Agreement without the prior written consent of the Issuers.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which, when so executed and delivered, shall be deemed to be an
original, but all of which counterparts, taken together, shall constitute one
and the same instrument.

(e) Descriptive Headings, Etc. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; (iii) the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (iv) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (v) “or” is not
exclusive; and (vi) provisions apply to successive events and transactions.

(f) Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

(g) Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of Delaware, or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied. In furtherance of
the foregoing, the internal laws of the State of Delaware will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

B-11



--------------------------------------------------------------------------------

(h) Consent to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits to the non-exclusive jurisdiction of any federal or
state court within the State of Delaware, for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each of the parties hereto further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in Section 18(b) shall be effective service of
process for any action, suit or proceeding in Delaware with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each of the parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in any federal or state court in the State of Delaware, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Each of the parties hereto
shall be responsible for its own costs and expenses (including, without
limitation, legal fees and other expenses of counsel) in any proceeding
described in this Section 18(h).

(i) Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.

(j) Specific Performance. Each of the parties hereto acknowledges and agrees
that in the event of any breach of this Agreement, the non-breaching party would
be irreparably harmed and could not be made whole by monetary damages. It is
accordingly agreed that the parties hereto shall and do hereby waive the defense
in any action for specific performance that a remedy at law would be adequate
and that the parties hereto, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement in any action instituted in any federal or state
court located in the State of Delaware, or, in the event such courts shall not
have jurisdiction of such action, in any court of the United States or any state
thereof having subject matter jurisdiction of such action.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings relating to such subject
matter, other than those set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings between the parties hereto
with respect to such subject matter. Without limiting the generality of the
foregoing, upon the termination of the Executive’s employment with the ACI
Group, Section 6 shall supersede any and all agreements and understandings,
including the Employment Agreement, whether written, oral or otherwise, with
respect to the treatment of the Class B-2 Units upon the termination of the
Executive’s employment with the ACI Group.

 

B-12



--------------------------------------------------------------------------------

(l) Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(m) Construction. The Issuers and the Executive acknowledge that each of them
has had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Issuers and the
Executive.

(n) Funding. No provision of this Agreement shall require any Issuer, for the
purpose of satisfying any obligations under this Agreement, to purchase assets
or place any assets in a trust or other entity to which contributions are made
or otherwise to segregate any assets, nor shall any Issuer maintain separate
bank accounts, books, records or other evidence of the existence of a segregated
or separately maintained or administered fund for such purposes.

 

B-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ALBERTSONS INVESTOR HOLDINGS LLC By:  

 

  Name:   Title: KIM ACI, LLC By:  

 

  Name:   Title: EXECUTIVE:

 

Name: Vivek Sankaran

Address:

 

B-14



--------------------------------------------------------------------------------

EXHIBIT A

[INSTRUMENT OF ACCESSION]

 

B-15



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION TO INCLUDE CLASS B-2 UNITS IN GROSS INCOME

PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned taxpayer herby elects, pursuant to Section 83(b) of the Internal
Revenue Code, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

 

  1.

The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made:

 

 

Name: Vivek Sankaran

 

Taxpayer’s Social Security Number: _____________

 

Address: ______________________________

 

_______________________________

  Taxable Year: Calendar Year 2019

 

 

  2.

The property which is the subject of this election
is                    Class B-2 Units of Albertsons Investor Holdings LLC

 

  3.

The property was transferred to the undersigned on March        , 2019.

 

  4.

The property is subject to the following restrictions: The Class B-2 Units are
subject to a time and performance-based vesting schedule. If the undersigned
ceases to be employed under certain circumstances, all or a portion of the
Class B-2 Units may be subject to repurchase or forfeiture for no consideration.
The Class B-2 Units are also subject to transfer restrictions.

 

  5.

The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Section 1.83-3(h) of the Income Tax Regulations is: $0

 

  6.

For the property transferred, the undersigned paid $0.

 

  7.

The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.

 

Dated:                , 2019

 

 

       Name: Vivek Sankaran     

 

B-16



--------------------------------------------------------------------------------

ELECTION TO INCLUDE CLASS B-2 UNITS IN GROSS INCOME

PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned taxpayer herby elects, pursuant to Section 83(b) of the Internal
Revenue Code, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

 

  1.

The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made:

 

 

Name: Vivek Sankaran

 

Taxpayer’s Social Security Number: _____________

 

Address: ______________________________

 

_______________________________

  Taxable Year: Calendar Year 2019

 

  2.

The property which is the subject of this election is                    
Class B-2 Units of KIM ACI, LLC

 

  3.

The property was transferred to the undersigned on March         , 2019.

 

  4.

The property is subject to the following restrictions: The Class B-2 Units are
subject to a time and performance-based vesting schedule. If the undersigned
ceases to be employed under certain circumstances, all or a portion of the
Class B-2 Units may be subject to repurchase or forfeiture for no consideration.
The Class B-2 Units are also subject to transfer restrictions.

 

  5.

The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Section 1.83-3(h) of the Income Tax Regulations is: $0

 

  6.

For the property transferred, the undersigned paid $0.

 

  7.

The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.

 

Dated:                , 2019

 

 

       Name: Vivek Sankaran     

 

B-17



--------------------------------------------------------------------------------

EXHIBIT C

General Release

This GENERAL RELEASE (this “Release”) is between Albertsons Companies, Inc., a
Delaware corporation (the “Company”), and Vivek Sankaran (the “Executive,” and
together with the Company, the “Parties”).

1. Release. In consideration of the severance payments and other post-employment
obligations of the Company set forth in the employment agreement between the
Company and the Executive, dated as of March 25, 2019 (the “Employment
Agreement”) and in the Equity Documents (as defined in the Employment
Agreement), and other good and valuable consideration to which the Executive
agrees the Executive would not otherwise be entitled without executing this
Release, the Executive hereby releases the Company and its subsidiaries and
affiliates, and their respective present and former partners, directors,
officers, principals, and as it relates to the Company, shareholders, members,
employees, agents, attorneys, successors and assigns (together, the “Released
Parties”), from any and all claims, charges, manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, and demands whatsoever (“Claims”), which the Executive, or the
Executive’s heirs, executors, administrators and assigns have, or may hereafter
have against the Released Parties arising out of or by reason of any cause,
matter or thing whatsoever, whether known or unknown, fixed or contingent,
liquidated or unliquidated, from the beginning of the world to the date hereof,
including without limitation any and all matters relating to the Executive’s
employment by the Company, or termination therefrom, the Employment Agreement,
the Executive’s compensation, expenses, employee benefits, whether for tort,
breach of express or implied employment contract, intentional infliction of
emotional distress, wrongful termination, unjust dismissal, defamation, libel or
slander and all matters arising under any federal, state or local statute, rule
or regulation or principle of contract law or common law, including, but not
limited to, claims arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
621 et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001 et seq., the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq., the Idaho Fair Employment Practices Act, I.C. Section 67-5901, et seq.,
the Idaho Equal Pay Law, I.C. Section 44-1701, et seq., the Idaho Civil Rights
Law, I.C. Section 18-7301, et seq., and the Idaho Wage Claim Statute, I.C.
Section 45-601, et seq., all as amended. Notwithstanding the foregoing, nothing
in this Section 1 shall: (i) affect any vested employee benefits to which the
Executive may be entitled under any existing employee benefit plans of the
Company, (ii) affect the Executive’s rights to indemnification or D&O insurance
that the Executive may have under the Company’s corporate documents or
otherwise, or (iii) affect the Executive’s rights and obligations under the
Employment Agreement, the Equity Documents or each Issuer’s respective Limited
Liability Company that survive the termination of the Executive’s employment
with the Company. This Release is intended to be a general release of any and
all claims to the fullest extent permissible by law.

2. No Pending Claims. The Executive represents and warrants that the Executive
does not presently have on file, and further represents and warrants that the
Executive will not hereafter file, any claims, grievances or complaints against
the Released Parties in or with any court, or before any other tribunal or panel
or arbitrators, public or private, based upon any Claims against

 

C-1



--------------------------------------------------------------------------------

any Released Party released pursuant to Section 2 above. The Executive
represents and warrants that the Executive does not have any knowledge of any
claims, grievances or complaints of any nature that the Executive has against or
concerning the Released Parties. Nothing in this Release is intended to
interfere with the Executive’s non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission or any right to cooperate
or participate in an investigation or proceeding, including by providing
truthful testimony, conducted by the Equal Employment Opportunity Commission or
any other federal, state or local governmental authority. The Executive
acknowledges and agrees, however, that the consideration provided to the
Executive described in this Release shall be the Executive’s sole relief, and
that the Executive will not be able to obtain any relief or recovery from any
such investigation or proceeding, including costs or attorneys’ fees.

3. Non-Admission; Inadmissibility. The execution of this Release and the
performance of its terms (i) does not constitute an admission by the Company of
any unlawful tortious action or any violation of any contract or any federal,
state or local decisional law, statute, regulation or constitution, and the
Company specifically denies any such wrongdoing or violation, and (ii) shall in
no way be construed to be an admission of liability by either the Executive or
the Company with respect to any claims, disputes or controversies between the
Executive and the Company. This Release is entered into solely to resolve all
matters related to or arising out of the Executive’s employment with the Company
and the cessation thereof, and its execution and implementation may not be used
as evidence, and shall not be admissible in a subsequent proceeding of any kind,
except one alleging a breach of this Release.

4. Representations. The Executive represents and warrants that the Executive
fully understands the terms of this Release and that the Executive knowingly and
voluntarily, of the Executive’s own free will without any duress or physical or
mental impairment of any kind, being fully informed and after due deliberation,
accepts its terms and signs the same as the Executive’s own free act. The
Executive further represents and warrants that, except as set forth herein, no
promises or inducements for this Release have been made, and the Executive is
entering into this Release without any reliance upon any statement or
representation by any of the Released Parties or any other person concerning any
fact material hereto. The Executive understands that as a result of entering
into this Release, the Executive will not have the right to assert that the
Company unlawfully terminated the Executive’s employment or violated any rights
in connection with such employment. The Executive acknowledges and agrees that,
but for the execution and non-revocation of this Release, the Executive would
not be entitled to the severance compensation and benefits set forth in the
Employment Agreement.

5. Effective Date.

5.1 This Release is valid only if signed by the Executive and returned to the
Company within twenty-one (21) days following the date on which the Executive
received this Release. The Executive acknowledges that the Executive received
this Release on the Separation Date. The Release must be returned to            
at the Company. The Executive has seven (7) days following the date that the
Executive signs this Release and returns it to the Company during which to
revoke it, by delivering a written notice of revocation to            ,
Albertsons Companies, Inc., 250 Parkcenter Blvd., Boise, ID 83706. To be
effective, such revocation must be received by             no later than 11:59
p.m. (New York City time) on the seventh (7th) calendar day following the
Executive’s execution of this Release. Provided that it is not revoked, this
Release will be effective on the eighth (8th) day following the Company’s
receipt of the valid Release signed by the Executive.

 

C-2



--------------------------------------------------------------------------------

5.2 The Executive acknowledges that the Company has provided the Executive with
at least twenty-one (21) days from the date upon which this Release is delivered
to the Executive within which to consider the terms and effect of this Release.
The Executive agrees that any changes made to the Release from the time it was
first offered to the Executive, whether material or immaterial, do not restart
the running of the twenty-one (21) day period. If the Executive elects to
execute this Release before the expiration of the twenty-one (21) day period,
the Executive acknowledges that the Executive has chosen, of the Executive’s own
free will without any duress, to waive the Executive’s right to the full
twenty-one (21) days.

5.3 The Company hereby advises the Executive to consult with an attorney prior
to signing this Release.

6. Survival of Certain Provisions. The Executive acknowledges and agrees that
Sections 6, 7, 8, 9.7 and 9.12 of the Employment Agreement remain in full force
and effect and survive the termination of the Executive’s employment with the
Company.

7. Notice of Rights and Exceptions.

7.1 The Executive understands that nothing contained in this Release limits the
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (each, a “Government Agency”). The Executive further understands that
this Release does not limit the Executive’s ability to communicate with any
Government Agency, including to report possible violations of federal law or
regulation or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation, or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including providing documents or other information, without notice to
the Company.

7.2 This Release does not limit the Executive’s right to receive an award for
information provided to any Government Agency. The Executive will not be
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

8. Ongoing Obligations. Employee represents and warrants that Employee has
complied with, and agrees to continue to comply with, Employee’s obligations set
forth in Section 6 of the Employment Agreement. Such obligations include, but
are not limited to, obligations regarding confidential information,
non-competition, non-solicitation, non-recruitment and non-disparagement.

 

C-3



--------------------------------------------------------------------------------

9. Binding Release. The provisions of this Release shall be binding upon the
Executive’s heirs, executors, administrators, legal personal representatives,
and assigns. If any provision of this Release shall be held by any court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force or effect. The illegality or unenforceability of such
provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Release.

10. Governing Law. This Release shall be governed and construed in accordance
with the laws of the State of Idaho applicable to agreements made and not to be
performed entirely within such state, without regard to conflicts of laws
principles.

IN WITNESS WHEREOF, the Parties hereto have caused this Release to be duly
executed as of the date first above written.

 

 

Vivek Sankaran

Date:  

 

 

C-4